DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.
Claims 1-5 and 7-17 were previously pending, with claims 3-5, 10, 11 and 13 withdrawn from consideration. Applicant cancelled claims 4 and 17 and amended claims 1 and 14-16. Claims 1, 2, 7-9, 12 and 14-16 are under consideration.
Reasons for Allowance
Applicant’s claim amendments overcame the previously presented claim rejections. No new references were found teaching or suggesting the amended claims, therefore they are allowed. Previously withdrawn claims 3, 5, 10, 11 and 13 are rejoined with the allowed claims. In conclusion, claims 1-3, 5 and 7-16 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tiffany Thomas on May 5, 2022.
The application has been amended as follows: 
In claim 5, line 1, delete ---4--- after “claim” and substitute ---1--- therefor.
Cancel claim 7.
In claim 8, line 1, delete ---7--- after “claim” and substitute ---1--- therefor.
In claim 8, line 1, delete ---exogenous--- after “the”.
In claim 8, line 3, delete ---exogenous---.
In claim 10, line 1, delete ---7--- after “claim” and substitute ---1--- therefor.
In claim 10, line 1, delete ---exogenous--- after “the”.
In claim 10, line 3, delete ---exogenous---.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 5, 2022